Citation Nr: 1544709	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, he testified at a Travel Board hearing before the undersigned; a transcript is included in the record.  This matter was previously before the Board in December 2014, when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability did not have its onset during active service, or within one year thereafter, and is not related to any incident of active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

(As noted in the Board's December 2014 remand, the Veteran subsequently received notification (in June 2011) indicating that his claim was considered one to reopen a previously denied claim and provided notice with respect to such claim.  However, that notice was in error; no claim for a right knee disability had been previously adjudicated.  The Veteran received the correct notice in the initial May 2011 correspondence, he was notified of VA's error in the Board's December 2014 remand, and the matter was readjudicated in the February 2015 supplemental statement of the case.  Consequently, the Board finds that the Veteran was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006)).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2014, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

In its December 2014 decision, the Board remanded the matter on appeal so that a VA examination could be provided.  The Veteran received a VA examination in February 2015.  The examiner considered the relevant history of the Veteran's right knee disability, to include the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 12, 123-24 (2007).  The Board finds that the February 2015 examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As such, the Board finds that there has been substantial compliance with the December 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service connected if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

It is not in dispute that the Veteran has a current right knee disability.  (See, e.g., February 2015 VA examination (noting 2007 diagnoses of right knee osteoarthritis and meniscus tear)).  What must be resolved is whether the current disability is etiologically related to the Veteran's active service.  The Board finds that the preponderance of the evidence of record is against the Veteran's claim.

In his May 2011 claim for compensation, the Veteran asserted that he had injured his right knee in the spring of 1967 and received treatment at Sembach Air Base in Germany.  

The Veteran's STRs are negative for a right knee injury consistent with the incident described.  In July 1967, the Veteran sought treatment at the 603d Air Force Dispensary at Sembach Air Base in Germany for a traumatic injury to his left patella that had occurred two months prior (i.e., in spring 1967), when he fell while playing handball.  He had complaints that his left knee was painful to pressure and that he had difficulty with prolonged standing.  Bursitis was diagnosed.  X-rays were negative.  He was instructed to return for a follow-up appointment.  He returned twice in August 1967.  The first time he received additional treatment, and the second time he was evaluated as "completely asymptomatic." 

In August 1965, the Veteran sought treatment for a contusion to the right supra patellar ligament, after a dolly fell on it.  The STR notes that there was no other injury.  Heat was prescribed.  There was no follow-up requested or noted.  

The Veteran's STRs are otherwise silent for any knee disability.  On December 1957, June 1962, March 1965, and August 1976 periodic examinations, all relevant systems were clinically evaluated as normal.  On December 1957 and March 1965 service examinations he denied any symptoms of arthritis, knee disability, or joint disability.  The Veteran's October 1977 separation examination is negative for any clinical abnormalities of the right knee.  On the accompanying report of medical history, the Veteran reported symptoms of arthritis, rheumatism, or bursitis, and recurrent back pain, but denied any knee or joint disability.

Private treatment records from 2007 through 2009 note diagnosis and on-going treatment for the claimed right knee disability, but do not provide an etiology.  A June 2007 treatment record records the Veteran's assertion that his right knee pain had started one month prior, with no prior history of knee pain.  It also notes the Veteran's report of a prior traumatic injury requiring a cortisone injection, but does not provide a medical nexus opinion connecting the Veteran's current right knee disability to his active service.

A June 2011 private treatment record notes the Veteran's report of a twisting injury to the right knee while playing handball during active service.  The Veteran reported treatment received at that time, with subsequent pain and intermittent instability since service.  The private treatment provider opined that the Veteran had moderate-to-severe right knee osteoarthritis related to the alleged injury in service, which he determined was most likely a meniscus injury that had progressed to arthritis.  

In October 2014, the Veteran provided testimony at a Board hearing.  He reiterated his contention that, in the 1960s, while stationed in Germany, he injured his right knee playing handball and was treated with a cortisone shot.  He stated that he has had continuous problems with that knee since service, although he had not received any treatment between his separation from service in 1977 and private treatment in 2007.  

On February 2015 VA examination, the examiner reviewed the Veteran's medical records, including his STRs and the June 2011 private treatment record.  He noted the Veteran's report that, while in Germany in the 1960s, he was playing handball and landed on his right knee.  The Veteran reported receiving cortisone shots at that time, but no other injury in, or since, active service.  He reported that his right knee pain began in 1978.  

The VA examiner opined that the Veteran's right knee injury was less likely than not related to service.  The examiner noted that the specific injury alleged, the 1967 "handball injury," was to the left knee.  The examiner considered the documented injury to the right knee, the 1965 "dolly injury," but noted that it was a contusion that required no follow-up and was not mentioned on any subsequent medical histories or examinations.  The examiner opined that there was no indication of a significant right knee injury during service.  

The Veteran is competent, as a lay person, to report events that he experiences through his senses.  In this matter, his STRs do reflect that, as alleged, the Veteran suffered a knee injury in the spring of 1967 and received treatment at Sembach Air Base in Germany.  To that extent, the Veteran's assertion is supported by the contemporaneous medical record.  However, his recollection that the 1967 injury was to his right knee is contradicted by the contemporaneous medical evidence of record, including the July 1967 radiographic examination request and report, the July 1967 initial treatment record, and the August 1967 follow-up treatment record, all of which indicate that the injury in question was to the Veteran's left knee.  (The Board recognizes that, with the passage of time, he may simply be mistaken as to which knee was affected by the 1967 injury.)  Consequently, the Board finds that the Veteran's subsequent testimony with respect to a 1967 right knee injury is contradicted by the contemporaneous evidence of record.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

The positive medical nexus evidence of record (June 2011 private treatment record) is premised on the Veteran's report that the 1967 handball injury involved his right knee.  Thus, to the extent that the positive nexus opinion is based on that reported injury, it is not probative evidence in support of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").  

The Board has considered whether the June 2011 private treatment record is probative with respect to the documented 1965 right knee injury in service.  However, the private nexus opinion is premised on an in-service twisting injury involving a probable meniscal tear (as described with respect to the "handball injury"), and the right knee injury documented in service was a contusion (i.e., a bruise).  Consequently, the Board finds that the June 2011 private treatment record is not probative evidence based on the documented 1965 right knee injury.  

The February 2015 VA examiner specifically considered (pursuant to the Board's December 2014 remand instructions) whether the Veteran's current right knee disability was etiologically linked to the documented 1965 right knee injury (the "dolly injury.")  The examiner considered the Veteran's complete file and opined that it was not.  The examiner noted in his rationale that the 1965 right knee injury was documented as nothing more than a contusion (bruise) that (unlike the 1967 left knee injury) required no subsequent treatment; that there were no documented serious right knee injuries; and that no knee symptomatology was noted on subsequent examination or in the Veteran's provided medical histories.  The examiner's findings are supported by the contemporaneous medical evidence of record, and the Board finds that they are probative evidence weighing against the Veteran's claim.

The Board has considered the Veteran's assertion, at the February 2015 VA examination, that his knee pain began in 1978 (i.e., within the one year presumptive period for arthritis.)  However, the etiology of the Veteran's arthritis is a medical question that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not profess to have any medical expertise.  As noted above, there is no medical evidence indicating that the Veteran's current right knee arthritis manifested within one year of separation from service.  Therefore, the Board finds that service connection is not warranted on such basis.  

Finally, to the extent that the Veteran has alleged a continuity of right knee symptomatology (however incurred) following separation from active service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this instance there are contemporaneous records - the Veteran's examination report and self-provided medical history report, created at separation from active service (and at least a decade after any documented injury to either knee) - that contradict the Veteran's contention, years later, that he has experienced a continuity of right knee symptomatology since service.  See Struck, supra.  Also, as noted above, in June 2007 the Veteran reported that his right knee pain had begun one month prior, with no prior history of knee pain.  Consequently, the Board finds that the Veteran's testimony as to a continuity of symptomatology since active service is not credible.  (The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollections due to the passage of long periods of time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the Board must make an express credibility finding regarding lay evidence)).

In sum, the competent (medical) evidence of record indicates that the Veteran's current right knee disability is not related to his active service.  The alleged 1967 "handball" injury was to the left knee, and the 1965 "dolly" injury is not etiologically linked to the current right knee disability.  Consequently, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.


ORDER

Entitlement to service connection for right knee disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


